Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches mapping linear color space to non-linear color space (see at least Atkins et al. USPN 2018/0007374).  The prior art of record further teaches inverse mapping from Yuv color space to RGB color space (see at least Kiuchi et al. USPN 2004/0212739).
However, the prior art of record fails to expressly teach or suggest mapping from a first color space to a second color space, modifying the second color space to generate a compensated image and then inverse mapping the compensated image back to the first color space.
Specifically, the prior art of record fails to teach or suggest applicant’s specifically claimed “electronic device comprising: an electronic display comprising a plurality of pixels and configured to display an image based at least in part on processed image data, wherein each of the plurality of pixels comprises a plurality of sub-pixels; and image processing circuitry configured to: receive input image data in a first color space, wherein the input image data comprises luminance values for each of the plurality of sub-pixels; map the input image data from the first color space to a second color space; apply a multi-dimensional lookup table based on the input image data in the second color space to generate compensated image data, wherein the multi-dimensional lookup table is configured to: receive the luminance values for each of the plurality of sub-pixels; and output corrected luminance values for each of the plurality of and inversely map the compensated image data from the second color space to the first color space to generate the processed image data” (see at least claim 1 – emphasis added);

“a method comprising: receiving, via image processing circuitry, input image data in a first color space, wherein the input image data comprises luminance values for each of a plurality of sub-pixels of an electronic display; determining that a brightness of the electronic display is less than a threshold brightness; in response to determining that the brightness of the electronic display is less than the threshold brightness, mapping the input image data from the first color space to a second color space; applying a multi-dimensional lookup table based on the input image data in the second color space to generate compensated image data, wherein the multi-dimensional lookup table is configured to map the luminance values for each of the plurality of sub-pixels to corrected luminance values for each of the plurality of sub-pixels, wherein the corrected luminance values are compensated for an expected amount of voltage drop associated with an internal resistance of each of the plurality of sub-pixels; and mapping the compensated image data from the second color space to the first color space to generate processed image data” (see at least claim 12 – emphasis added); and
“a non-transitory machine readable medium comprising instructions, wherein, when executed by a processor, the instructions cause the processor to: receive input image data in a linear color space, wherein the input image data comprises luminance map the input image data from the linear color space to a non-linear color space; apply a three-dimensional (3D) lookup table based on the input image data in the non-linear color space to generate compensated image data, wherein the 3D lookup table is configured to transform the luminance values for the three sub-pixels of each pixel to corrected luminance values, wherein the corrected luminance values are compensated for an expected amount of voltage drop associated with an internal resistance of each sub-pixel and a current leakage between sub-pixels of each pixel; and map the compensated image data from the non-linear color space to the linear color space to generate processed image data for display on the electronic display” (see at least claim 18 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Zhao et al. (USPN 2020/0296398) teaches mapping some pixel blocks to an alternative color space and inverse mapping reconstructed samples back to the original color space;
Kiuchi et al. (USPN 2004/0212739) teaches inverse mapping from Yuv color space to RGB color space;
Ninan (USPN 2016/0353123) teaches decoding an image and converting it back into the color space of the original image;
Leontaris et al. (USPN 2014/0348232), El-Mahdy et al. (USPN 2012/0201456) and Lee et al. (USPN 2019/0158894) teach inverse mapping;
Atkins et al. (USPN 2018/0007374) teaches mapping linear color space to non-linear color space; and
Ramanath et al. (USPN 2008/0043260) teaches color mapping and errors that may occur.


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antonio Xavier/Primary Examiner, Art Unit 2623